DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of group I comprising claims 1-13 in the reply filed on 06/23/2022 is acknowledged.  The traversal is on the ground(s) that there is not serious burden on the examiner in examining all of claims 1-19.  This is not found persuasive because the groups I and II cover different categories of inventions that would require search in different class and sub classes. In addition, the patentability requirement for method and apparatus is different, which would result in different direction of searching. The requirement is still deemed proper and is therefore made FINAL.  Thus, claims 1-19 are pending in the application, claims 14-19 are withdrawn from consideration as directed to non-elected invention, and claims 1-13 are considered on merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 12 recites “wherein the ratio of VOCs, for example the ratio of measured alkanes, esters, alcohols and oximes, is used to determine cell density/concentration”. However, the instant specification does not describe how the ratio VOCs is used to determine cell density/concentration. Is the ratio over time, or the ratio between the OVC species?  How the ratio is used in the calculation? Thus, claim 12 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Therefore, examiner cannot search the corresponding prior art and consider its the patentability on merits. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bischoff et al. (Journal of Breath Research, 2018) (Bischoff).
Regarding claim 1, Bischoff teaches a method for monitoring cell density during cell expansion resulting from a cell culture process in a bioreactor (abstract) comprising the steps of:
a) cultivating cells in a bioreactor culture chamber according to a cell culture process having cell culture parameters (page 2, par 6);
b) during said process, introducing cell culture fluid inputs and generating waste
materials (page 2, par 6);
c) determining the amount of volatile organic compounds (VOCs) and their
chemical species in the waste materials (page 2, par 6); and
d) estimating the density or population of cells in the bioreactor based on said
determination (page 2, par 9).
Regarding claim 2, Bischoff teaches that wherein said waste materials include bioreactor headspace gases, and/or filtered liquid waste, and said VOCs include gas phase and/or dissolved or suspended VOCs respectively (page 2, par 6).
Regarding claim 3, Bischoff teaches that wherein the waste materials are
isolated or removed from the bioreactor chamber prior to said determining (page 2, par 6).
Regarding claim 4, Bischoff teaches wherein said isolation is achieved by an isolation filter allowing only the passage of gases out of the chamber and inhibiting the passage of contaminants into the chamber (NTME filber inherently has filter allowing only the passage of gases) (page 2, par 6-7).
Regarding claim 5, Bischoff teaches that wherein during or after said process, the VOCs are collected from said waste materials prior to said determining (page 2, par 6).
Regarding claim 6, Bischoff teaches that wherein said collecting includes exposing the waste materials to a sorptive element and said determining step includes subjecting the sorpitve element to mass spectrometry (MS), for example gas chromatographic or proton transfer reaction MS, to provide said concentration and profile of VOCs (page 3, par 2).
Regarding claim 7, Bischoff teaches that wherein said collecting and said determining are conducted continually, periodically (every 24 h) or intermittently (page 2, par 4).
Regarding claim 8, Bischoff teaches that wherein said estimating includes assessing the change, and/or rate of change of the VOC concentration/profile (page 6, par 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bischoff et al. (Journal of Breath Research, 2018) (Bischoff).
Regarding claim 9, Bischoff teaches that the estimation of cell density includes the measurement of the concentration of one or more of alkanes, esters, alcohols and oximes (page 8, par 1-2).
Bischoff does not specifically teach that wherein said cells are CHO or T cells. However, it would have been obvious to one of ordinary skill in the art to apply Bischoff method to CHO or T cells with reasonable expectation of success, because Bischoff teaches that the method is applied to stem- and non-stem cell proliferation successfully (title).
Regarding claim 10, Bischoff teaches that wherein said measurement includes the measurement of the increase in concentration of docosane and/or other alkanes (page 8, par 2).
Regarding claim 11, Bischoff fairly suggests that wherein a) where said cells are CHO cells, then the measurement includes the measurement of the decrease in concentration of VOCs (e.g. benzaldehyde) or b) where said cells are T cells, then the measurement includes the measurement of the decrease in concentration of an aldehyde, for example, benzaldehyde (page 8, par 1).
Regarding claim 13, Bischoff fairly suggests that wherein said determination is used to alter or enhance said cell culture parameters and/or said cell culture fluid inputs (page 8, par 6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797